DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following reasons:
the lines in the figure are faded  
	Applicant is requested to submit drawings of a better quality in which all lines are well define, sufficiently dark and uniformly thick, so that every feature is easily noticeable. The current drawings are not adequate because they will not reproduce well in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,780,952 (‘952). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitation of claims 20-39 are encompassed within claims 1-23 of the ‘952 Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 4,357,009 A) – cited by Applicant.
Baker shows a bag that is capable of being used as an anchor system comprising: a bridle comprising a bridle harness [48] with attachment points [40] each configured to couple to an anchor line; a bladder [10] coupled to the bridle harness, the bladder comprising first and second compartments [12, 14] configured to receive water therein; and a water inlet [44] configured to receive water from outside the bladder directly into the first compartment; wherein the first compartment is in fluid communication with the second compartment and configured so that water from the first compartment overflows into the second compartment in response to the water being fed into the first compartment through the water inlet.
Re claim 21, the bladder further comprising a bladder drain [50] in fluid communication with the bladder adjacent a first end of the anchor system.
Re claim 22, the bladder drain that protrudes outwardly from the bladder is broadly considered to be a drain tube.
Re claim 24, at least one air vent [50] extends into the bladder and is configured to permit air to enter the bladder when water drains from the anchor system.

Allowable Subject Matter
Claims 23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if: (i) the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) a proper terminal disclaimer is provided.
Claims 27-39 are objected to but would be allowable if a proper terminal disclaimer is provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,405,129 (Stuckey) Fig 6 shows a bladder coupled to the bridle harness and having at least two compartments
US 5,816,982 (Croushore) shows a bladder that is capable of being used as an anchor system 
US 7,181,795 (Wu) shows a bladder having a first compartments disposed within a second compartment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617